EMBERTON, Judge,
concurring.
I agree with the majority that the ex parte meeting between commission members and the president of Louisville Gas and Electric Company “is improper and must be condemned no matter how innocently given or received.” Certainly, for this Court to hold otherwise would encourage a public perception of unfairness in our judicial and quasi-judicial systems. However, in further pursuit of fairness, we should point out that here we have the question of only the appearance of impropriety. While we must be equally concerned with that appearance, it should be made clear there is not a scintilla of evidence suggesting favoritism by the commissioners other than the meeting itself.